UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7666


ELVIS WAYNE JONES,

                Plaintiff - Appellant,

          v.

THE TEXAS BEAUMONT U.S. DISTRICT COURTS; THE TEXAS COUNTY(S):
[CSCD]-MONITORING,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00388-RAJ-RJK)


Submitted:   February 25, 2016            Decided:   March 1, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Elvis Wayne Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Elvis     Wayne    Jones       appeals    the    district    court’s   order

dismissing for improper venue his complaint seeking a temporary

restraining order or permanent injunction.                We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                   Jones v. The Texas

Beaumont U.S. District Courts, No. 2:15-cv-00388-RAJ-RJK (E.D. Va.

Sept. 15, 2015).            We deny Jones’ motions for a temporary or

permanent restraining order, injunctive relief, and damages and

reimbursement.         We    also   deny   his   motion    to    grant   veteran’s

emergencies.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                           2